Riddick, J. (after stating the facts.) We have carefully examined the transcript in this case and find no prejudicial error. The defendant became involved in a quarrel with his cousin, Houston Taylor, and during the difficulty he struck Taylor on the head with a board. The stroke knocked Taylor down, and he never recovered consciousness, and died a few days after-wards. While the killing was the result of a sudden quarrel, still the facts in proof justified the jury in finding that it was not done in self-defense. The result of the stroke probably went further than defendant intended, as the evidence does not show that he intended to kill his cousin. But the stroke was intentional, and, as it was unlawful, defendant must be held responsible for the consequences. On the whole case, we are of the opinion that the judgment should be affirmed. It is so ordered.